{¶ 24} For the following reasons, I respectfully dissent from the majority opinion as I find there are genuine issues of material fact that preclude the granting of respondents' motion for summary judgment.
 {¶ 25} I find that genuine questions remain as to whether the construction equipment operators ("CEO") were entitled to prevailing wage and sick time benefits during the period of January 30, 2003 to February 13, 2005. I believe that a material question remains as to whether in agreeing to the collective bargaining agreement with the City, the Union supplied consideration for benefits for the subject period of time as well as for past grievances. As such, I cannot find as a matter of law that the Union had and pursued an adequate remedy of law.
 {¶ 26} Additionally, on July 20, 2006, SERB's administrative law judge issued a decision that Local 18 was not the exclusive bargaining representative for the CEO's. As such, this recommendation raises additional questions of fact that preclude the granting of summary judgment.
 {¶ 27} For the abovementioned reasons, I would deny respondents' motion for summary judgment and dissent from the majority opinion.